Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected additive manufacturing method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
Response to Amendment
	Claims 1-9 are pending. Claim 10 has been canceled.
Claim Interpretation
Claim 1 recites, “manufacturing an additively manufactured article by melting or sintering layered powder by partially applying energy to the powder … a powder holding unit holding the layered powder; a heating unit preheating the powder held by the powder holding unit; … the reflective surface reflecting radiant heat radiated from an object including at least one of the powder and the additively manufactured article to the powder holding unit side; and a reflective surface update unit disposing a new reflective surface in the reflection unit by moving the reflective film.” 
Claim 2 recites “a reflective film recovery roll winding the reflective film after the reflective film is disposed in the reflection unit; and a drive unit driving the reflective film recovery roll.” 
Claim 4 recites “wherein the reflective surface update unit moves the reflective film to the powder holding unit side from a side opposite to the powder holding unit with respect to the reflection unit.” 
Claim 5 recites “a guide roller guiding the movement of the reflective film and rotating with the movement of the reflective film.” 
Claim 6 recites “a guide roller moving mechanism displacing the guide roller.” It is unclear if this limitation is drawn merely to a guide roller moving mechanism capable of displacing the guide roller or if the limitation is drawn to a method step of displacing the guide roller. 
Claim 7 recites “wherein the guide roller moving mechanism moves the guide roller so as to approach the powder holding unit side when the preheating by the heating unit is performed and moves the guide roller so as to be separated from the powder holding unit when the powder is supplied to the powder holding unit.”
Claim 8 recites “a dirt sensor detecting dirt on the reflective surface; and an update timing setting unit setting a movement timing for the reflective film based on a result of the detection by the dirt sensor.”
Each of the limitations listed above are interpreted as reciting structures capable of performing the recited actions and not that the limitations recite particular method steps.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “wherein the reflective surface update unit moves the reflective film to the powder holding unit side from a side opposite to the powder holding unit with respect to the reflection unit.” The claim is indefinite because it is not consistent with the specification. As written, the claim recites being able to move the reflective film to a side opposite of to the powder holding unit. Based on a review of Applicant’s specification (including Fig. 1), it is believed Applicant intended to recite that the reflective surface update unit is capable of moving the reflective film while on the same side of the powder holding unit and moved with respect to the reflection unit. For the purpose of examining, claim 4 is interpreted based in this manner.  This claim appears to recite that the reflective film is moved to an opposite side of the powder holding unit. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadashi (JP 2016211050A).
	Regarding claim 1, Tadashi discloses an additive manufacturing device manufacturing an additively manufactured article by melting or sintering layered powder by partially applying energy to the powder ([0001-03]), the additive manufacturing device comprising: a powder holding unit holding the layered powder (container 21, [0038], Figs. 2a-b, 8-12); a heating unit preheating the powder held by the powder holding unit (heater and a heating light source, [0047]); a reflection unit where a reflective film including a reflective surface is disposed (film 18 and its supporting structure inherently reflect at least some heat, [0023], Figs. 1-14), the reflective surface reflecting radiant heat radiated from an object including at least one of the powder and the additively manufactured article to the powder holding unit side (true based on relative locations, [0047] Figs. 1-2, the limitation is interpreted as requiring that the radiant surface be capable of these things, not explicit method steps); and a reflective surface update unit disposing a new reflective surface in the reflection unit by moving the reflective film (film holding means, 15, 16, 17, true based on relative locations, [0023] [0047] [0050-61], Figs. 1-2, the limitation is interpreted as requiring that the reflective surface update unit be capable of these things, not explicit method steps).
	Regarding claim 2, Tadashi discloses wherein the reflective surface update unit is provided with: a reflective film supply roll around which the reflective film yet to be disposed in the reflection unit is wound (first roll 15 of film holding means, [0050-61], Figs. 1-2); a reflective film recovery roll winding the reflective film after the reflective film is disposed in the reflection unit (second roll 16 of film holding means [0050-61], Figs. 1-2); and a drive unit driving the reflective film recovery roll (motor, [0051]).
	Regarding claim 3, Tadashi discloses comprising a chamber accommodating the powder holding unit (chamber 11 including container 21 and part table 24, [0021-22] [0038], Figs. 1-2), wherein the reflection unit and the reflective surface update unit are accommodated in the chamber (chamber 11 including film holding means 15, 16, 17, film 18, [0021-22] [0050-51], Figs. 1-2).
	Regarding claim 4, wherein the reflective surface update unit moves the reflective film to the powder holding unit side from a side opposite to the powder holding unit with respect to the reflection unit (film holding means 15, 16, 17 move film 18 to the opposite side of container 21, [0060], Figs. 1-2; as noted above, this claim is indefinite and for the purpose of examination is interpreted as reciting the capability to move the reflective film from one side to another side, but not going to the other side of the powder holding unit and the movement is relative to the reflection movement.).
	Regarding claim 5, Tadashi discloses a guide roller guiding the movement of the reflective film and rotating with the movement of the reflective film (film holding means 17 each capable of rotating with movement of film 18, [0050-52]).
	Regarding claim 6, Tadashi discloses a guide roller moving mechanism displacing the guide roller (mechanism for changing installation film passing means 17, [0056]).
Regarding claim 7, Tadashi discloses wherein the guide roller moving mechanism moves the guide roller so as to approach the powder holding unit side when the preheating by the heating unit is performed and moves the guide roller so as to be separated from the powder holding unit when the powder is supplied to the powder holding unit (mechanism for changing installation film passing means 17 capable of moving them vertically and therefore capable of the claimed steps, [0056]).
	Regarding claim 8, Tadashi discloses a dirt sensor detecting dirt on the reflective surface (sensing reflectance or transmittance at the film 18, [0166-67]); and an update timing setting unit setting a movement timing for the reflective film based on a result of the detection by the dirt sensor (moving speed of film 19 appropriately adjusted based on that sensed reflectance or transmittance, [0166-67]).
	Regarding claim 9, wherein the reflective surface includes a first reflective surface (angled lower surface of film 18 between each film passing means 17 and each of holding means 15 and 16, Fig. 1a), and a second reflective surface disposed at a position farther than the first reflective surface from a surface of the powder held by the powder holding unit (horizontal lower surface of film 18 between the two film passing means 17, Fig. 1a), and an inclination angle of the first reflective surface with respect to the surface of the powder (less than 180 degrees, Fig. 1) is smaller than an inclination angle of the second reflective surface with respect to the surface of the powder (180 degrees because they are parallel, Fig. 1). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. [0061] and Fig. 5A of Ienaga (US 2018/0169938) teaches reflectors 522 which are inclined and preheat the powder build material and are inclined toward powder spread over base plate 250.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744